UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended February 28, 2013 or [ ] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50480 LYYNKS INC. (Exact name of registrant as specified in its charter) Nevada 98-0389557 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 644-1812 W. Burbank Blvd, Burbank, CA (Address of principal executive offices) (Zip Code) (818) 478-2260 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-acceleratedfiler [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,580,913 shares of $0.00001 par value common stock issued and outstanding as of April 18, 2013. LYYNKS INC. AND SUBSIDIARY (formerly En2go International, Inc.) (a development stage company) INDEX Page Part I.
